The plaintiff in error in its petition for rehearing insists that there was an utter lack of evidence to show negligence of any kind or character on the part of plaintiff in error to submit to the jury; that there was no evidence that it had knowledge of the defective condition of the U-bolt which broke, and that the U-bolt was so hidden and concealed that an inspection of it was impossible; and that the doctrine ofres ipsa loquitur has no application between the master and servant.
This cause was not tried in the lower court, nor submitted to the jury in that court, upon the doctrine of res ipsa loquitur. Nor was that doctrine suggested or intimated in the original opinion. On the contrary, instruction No. 3, referred to, but not set out, in the original opinion, plainly tells the jury that negligence could not be presumed from the fact that the U-bolt broke, and *Page 678 
that the defendant (plaintiff in error) cannot be held liable for latent or hidden defects in the U-bolt, which could not have been known to the defendant or its employees by the exercise of reasonable diligence. This instruction, quoted verbatim, is the following:
"You are further instructed that you cannot presume that the defendant was negligent from the mere fact that the U-bolt, supporting the boom pole in question and described in the petition, broke, permitting the boom pole to fall upon the back of the plaintiff and injuring him, and if said bolt was defective by reason of some latent or hidden defect, which could not have been known to the defendant or its employees by the exercise of reasonable diligence in time to have avoided the injury, by proper inspection and examination of the machinery from time to time, taking into consideration the character of the work and the strain that was being required of it, and said accident was caused as the result of the breaking of the U-bolt, under such conditions, then the plaintiff cannot recover, for it would not be such negligence on the defendant's part as the law contemplates which would entitle the plaintiff to recover."
This instruction squarely presented the question to the jury as to whether or not, under the evidence adduced in their hearing, the defect in the U-bolt was, as contended by the defendant, of such a latent or hidden character that it could not be known to the defendant by the exercise of reasonable diligence, and told them plainly that negligence could not be presumed from the fact that the U-bolt broke, and under this instruction and the evidence the jury found against the contention of the defendant.
In addition to the evidence set out in the original opinion, tending to show that knowledge of the defective condition of the U-bolt had been brought home to the defendant, *Page 679 
the witness Barnes testified that immediately after the U-bolt had broken, the foreman said "* * * that he was expecting that to break, or looked for it, something like that." What would be the reasonable inference to be drawn from this language? That the foreman was referring to something that had not broken? At that time it was manifest that it was the U-bolt that had broken, and that this was what had caused the accident; and to insist that this evidence does not tend to bring home to the defendant knowledge of the defective condition of the U-bolt, and should not have been submited to the jury, seems to us absurd. That was the very gist of the controversy. If the defendant did not know, and could not by the exercise of reasonable diligence have known, that the U-bolt was defective, then the plaintiff could not recover, and the court so instructed the jury. But if, on the other hand, the defendant did know, or could, by the exercise of reasonable diligence, have known of the defective condition of the U-bolt, then it was liable. And this issue was squarely and fairly submitted to the jury.
This was purely an issue of fact, which had been raised by the pleadings and evidence, and to have refused to submit it to the jury would have been error.
We recommend that the petition for rehearing be denied.
By the Court: It is so ordered. *Page 680